          Case: 20-1373 Document
Case 1:18-cv-02054-LPS    Document:
                                 73 26
                                     FiledPage: 1 Filed:
                                           02/27/20 Page 02/27/2020
                                                         1 of 2 PageID #: 2121




                     NOTE: This order is nonprecedential.


             United States Court of Appeals
                 for the Federal Circuit
                            ______________________

                    BIOGEN INTERNATIONAL GMBH,
                           Plaintiff-Appellant

                                       v.

                      BANNER LIFE SCIENCES LLC,
                           Defendant-Appellee
                         ______________________

                                  2020-1373
                            ______________________

               Appeal from the United States District Court for the
           District of Delaware in No. 1:18-cv-02054-LPS, Chief Judge
           Leonard P. Stark.
                            ______________________

                                ON MOTION
                            ______________________

               Before LOURIE, MOORE, and CHEN, Circuit Judges.
           PER CURIAM.
                                  ORDER
              Biogen International GmbH moves for an injunction
           pending appeal. Banner opposes.
              Rule 8(a)(2) of the Federal Rules of Appellate Proce-
           dure authorizes this court to grant an injunction pending
           appeal. Similar to a motion for a stay, our determination
          Case: 20-1373 Document
Case 1:18-cv-02054-LPS    Document:
                                 73 26
                                     FiledPage: 2 Filed:
                                           02/27/20 Page 02/27/2020
                                                         2 of 2 PageID #: 2122



           2     BIOGEN INTERNATIONAL GMBH v. BANNER LIFE SCIENCES LLC




           is governed by four factors: (1) whether the movant has
           made a strong showing of likelihood of success on the mer-
           its; (2) whether the movant will be irreparably injured ab-
           sent an injunction; (3) whether issuance of the injunction
           will substantially injure the other parties interested in the
           proceeding; and (4) where the public interest lies. Hilton
           v. Braunskill, 481 U.S. 770, 776 (1987). Without prejudic-
           ing the ultimate disposition of this case by a merits panel,
           we conclude that Biogen has not established that an injunc-
           tion pending appeal is warranted here under these factors.
                 Accordingly,
                 IT IS ORDERED THAT:
               The motion for an injunction pending appeal is denied,
           and the interim injunction granted in the court’s January
           24, 2020 order is lifted.
                                             FOR THE COURT

           February 27, 2020                 /s/ Peter R. Marksteiner
                Date                         Peter R. Marksteiner
                                             Clerk of Court

           s25
